UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------X
In re SKECHERS USA, INC.
SECURITIES LITIGATION
                                                         MEMORANDUM AND ORDER
This Document Relates to:
                                                         18 Civ. 8039 (NRB)
     ALL ACTIONS.
----------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

      Plaintiffs Local #817 IBT Pension Fund, Local 272 Labor-

Management Pension Fund, and Chester County Employees Retirement

Fund (“Pension Fund Plaintiffs”) bring this federal securities

fraud class action on behalf of all individuals and entities that

purchased the common stock of Skechers USA, Inc. (“Skechers” or

the   “Company”)    between    October     20,    2017   and    July   19,    2018,

inclusive (the “Class Period”).           Plaintiffs allege violations of

Sections 10(b) and 20(a) of the Securities Exchange Act of 1934

(the “Exchange Act”) and Rule 10b-5 promulgated thereunder against

Skechers,     its   chief     executive     officer      (the    “CEO”)      Robert

Greenberg, its chief operating officer (the “COO”) David Weinberg,

and   its   chief   financial    officer        (the   “CFO”)   John   Vandemore

(collectively, the “Individual Defendants”).              Before the Court is

defendants’    motion   to    dismiss     the    consolidated    amended      class

action complaint (“CAC”) for failure to state a claim pursuant to

Federal Rule of Civil Procedure 12(b)(6).                  For the following

reasons, defendants’ motion is granted.
                                   I.     Background

      A.    Skechers

      Skechers is a global footwear designer and marketer that uses

its   distribution     networks,    joint          ventures,     and    wholly-owned

subsidiaries to sell Skechers-branded shoes in over 170 countries.

CAC (ECF No. 32) ¶¶ 2, 34.          The Company operates through three

reportable segments: (1) domestic wholesale, (2) international

wholesale, and (3) retail sales.                   Id. at ¶ 38.        In 2017, the

international      wholesale   segment             was   the   Company’s       biggest

distribution channel, generating 41.5% of its total sales.                      Id. at

¶ 44.

      Skechers expanded in recent years.                 Id. at ¶ 3.    Between 2012

and 2017, its total annual net sales grew by 166%, and its

international wholesale segment grew by 300%.                    Id. at ¶¶ 41, 43.

In particular, the Company’s growth in China had been pronounced.

Id. at ¶ 45.       Skechers operates in China through a joint venture

named Skechers China Limited, which was formed in October 2007.

Id.   at   ¶ 45.     The   growth   in     the       Company’s    sales    was    also

attributable to the expansion of its mono-branded retail store and

direct-to-consumer e-commerce businesses.                   Id. at ¶ 51.       Between

2012 and 2017, Skechers’ retail sales, including both its retail

store and e-commerce operations, grew by 148%.                   Id.

      Contemporaneously      with       such       dramatic    growth     in    sales,

Skechers faced substantial increase in its Selling, General and

                                               2
Administrative (“SG&A”) expenses. 1          Id. at ¶ 53.   During the same

period—between 2012 and 2017—its SG&A expenses grew by 135%.               Id.

at ¶ 64.      One of the factors that fueled the Company’s SG&A

expenses was Skechers’ operations in China.          Id. at ¶ 58.     Because

Skechers did not have its own distribution center in China, it had

to rely on third-party operational solutions for serving its stores

and shipping its products to online customers.                Id. at ¶ 59.2

Under this operational structure, Skechers incurred additional

costs on a per unit basis.        Id.    Another factor that contributed

to the SG&A expense increase was Skechers’ expansion of its retail

store operations in China.         Id. at ¶ 60.      As a general matter,

opening a new store is planned at least six to nine months prior

to the store’s actual opening because lead time is necessary to

secure a physical location, staff and inventory, among other

things.    Id.

      B.    Individual Defendants

      Defendant Greenberg has served as Skechers’ CEO and Chairman

of the Board since the founding of the Company in 1992.             CAC ¶ 24.



      1     “SG&A expense” is an accounting term that appears in a company’s
income statement. Generally, SG&A expenses of a company include most of the
expenses that are not related to the manufacturing of its products (or
services). Examples of SG&A expenses that are relevant to this action include
expenses incurred in connection with shipping products to customers,
advertising, and renting real estate for operating warehouses and stores.
      2     Plaintiffs allege that Skechers relied on “costly third party
operations in international markets” to establish the falsity of the challenged
statements. See, e.g., CAC ¶ 113(b). However, in the CAC, plaintiffs allege
facts detailing such operations only with respect to China. Accordingly, the
Court regards the “third party operations” allegations to concern only China.

                                         3
Defendant Weinberg has served as the Company’s COO, Executive Vice

President, and a member of the Company’s Board.                       Id. at ¶ 25.

Until   about     November     15,    2017,     Weinberg    also     served    as   the

Company’s      CFO.      Id.    Defendant       Vandemore      has   served    as   the

Company’s CFO since November 15, 2017.                Id. at ¶ 26.

      C.    Alleged Misstatements

            1.        Earnings Call for 2017 Q3

      Plaintiffs allege that Weinberg made three materially false

and   misleading       statements      during      Skechers’    October     19,     2017

Earnings Call for the third quarter of 2017.

      First, in response to a Citigroup analyst’s question of

whether    there      had   been     any    changes    to    Weinberg’s       previous

expectation that SG&A growth should start to slow in the first

quarter of 2018, Weinberg stated, “All I said was it will certainly

continue into the first quarter.”               Id. at ¶ 112. 3

      Second, in response to a Morgan Stanley director’s question

about the Company’s projections of SG&A and G&A expenses 4 for 2018

in    dollar     terms,     Weinberg       stated,    “I    would    tell     you   the



       3    It appears that there are no “official” transcripts for earnings
calls.   At oral argument, the Court asked about each party’s source of the
earnings call transcript. Plaintiffs answered Thomson Reuter, and defendants
answered Standard & Poor’s.    Oral Arg. Tr. (ECF No. 57) at 2.      After oral
argument, the Court asked the parties to submit their respective transcripts of
the earnings calls relevant to this case. Any discrepancy between the two
versions is immaterial in resolving this motion.
       4    “G&A expenses” refers to the portion of SG&A expenses excluding
Sales expenses, which include expenses related to selling a company’s products
or services such as advertising expenses, shipping costs and commissions for
sales representatives. Generally, “G&A expenses” include expenses associated
with managing and operating a company as a business organization.

                                               4
anticipation here is that the rate of growth, certainly in the G&A

piece, will come down from this year as we end the year.                    There

are no new pieces to pick up.”               Id. at ¶ 114.

       Lastly,        in   response     to   a   Wedbush   Securities    analyst’s

question about the likelihood of Skechers leveraging 5 its G&A

expenses in 2018, Weinberg stated, “I’m not a person that would

tend to say never, but I think your last characterization of – for

the most part, that most of the scenarios are positive leverage,

I think that’s correct.”              Id. at ¶ 116.

                 2.    Earnings Call for 2017 Q4 and Fiscal Year 2017

       Plaintiffs allege that two of the Individual Defendants’

statements during the Skechers Earnings Call for 2017 Q4 and fiscal

year 2017, which was held on February 8, 2018, were materially

false and misleading.

       First, in response to a Citigroup analyst’s question about

advertising expenses as a percentage of sales for the fiscal year

2017       and   going     forward,    defendant     Weinberg   stated   that   “we

anticipate that the rate of growth will continue to slow as it has

in the past, and we’ll be able to leverage them.”                 Id. at ¶ 125.




       5    “Leverage” is a financial term that generally refers to the ratio
of a company’s liabilities to its equity.       However, throughout Skechers’
earnings calls mentioned in the CAC and in this action, all relevant parties
appeared to use the term “leverage” to refer to the relationship between the
growth rate of Skechers’ sales and the growth rate of its expenses, with
“positive leverage” meaning the Company’s sales growing at a higher rate than
its expenses.    Therefore, in this Memorandum and Order, we use the term
“leverage” in the same manner in which it was used on the earnings calls.

                                                 5
       Second, in response to a Cowen and Company analyst’s question

about defendant Vendemore’s expectations on the gross margin and

SG&A expenses in 2018 Q1, Vendemore stated, “And then from an SG&A

perspective, we think it will begin to show the leverage that we’ve

experienced in Q4.”         Id. at ¶ 127.

            3.   Earnings Call for 2018 Q1

       Plaintiffs allege that two of defendant Weinberg’s statements

during the Skechers Earnings Call for 2018 Q1, which was held on

April 19, 2018, were materially false and misleading.

       First, in response to a B. Riley FBR analyst’s question of

whether leverage on the SG&A expenses would start again in 2018

Q3, Weinberg stated, “So we do believe that we will catch up, that

the top line will be such and that we will be able to again start

to leverage again in Q3.          It should be a very positive time for

us.”    Id. at ¶ 139.

       Second,   in    response    to    a       Susquehanna    Financial    Group

analyst’s question about what led to a divergence between the

guidance on SG&A expenses that Skechers management provided at the

time it announced the Company’s results for 2017 Q4 and the actual

G&A expense results for 2018 Q1, Weinberg stated, “Well, it was a

later   event.        As   [Vendemore]   said,       it   has   to   do   with   the

distribution cost.         And, by far, March was a much bigger month and

a much bigger by average, which is why we were higher than our

original guidance as far as business was concerned.” Id. at ¶ 137.

                                             6
            4.      SEC Filings

     Plaintiffs allege that the following statements in Skechers’

SEC filings during the Class Period were materially false and

misleading:

            •   During the remainder of 2017, we intend to focus on:
                . . . (ii) continuing to manage our inventory and
                expenses to be in line with expected sales levels.
                (Skechers 10-Q for 2017 3Q, dated November 3, 2017)

            •   During 2017, we continued to focus on managing our
                balance sheet and bringing our marketing expenses and
                general and administrative expenses in line with
                expected sales. (Skechers 10-K for the fiscal year
                2017, dated March 1, 2018)

            •   During the remainder of 2018, we intend to focus on:
                . . . (ii) continuing to manage our inventory and
                expenses to be in line with expected sales levels.
                (Skechers 10-Q for 2018 Q1, dated May 4, 2018)

Id. at ¶¶ 119, 130, 142.

     D.     Alleged Omission

     Plaintiffs allege that defendants were required to disclose

Skechers’ future expenses in order to prevent the statements

described above from being misleading.       Pls.’ Opp’n (ECF No. 49)

at 12-13.       Plaintiffs further allege that defendants violated the

disclosure obligation imposed by Item 303 of SEC Regulation S-K

(“Item 303”), codified at 17 C.F.R. § 229.303, which “imposes

disclosure requirements on companies filing SEC-mandated reports,”

including Form 10-Q and 10-K reports.       Stratte-McClure v. Morgan

Stanley, 776 F.3d 94, 101 (2d Cir. 2015).          Those requirements

include an obligation to:

                                       7
         Describe any known trends or uncertainties that have
         had or that the registrant reasonably expects will
         have a material favorable or unfavorable impact on
         net sales or revenues or income from continuing
         operations. If the registrant knows of events that
         will cause a material change in the relationship
         between costs and revenues (such as known future
         increases in costs of labor or materials or price
         increases or inventory adjustments), the change in
         the relationship shall be disclosed.

17 C.F.R. 229.303(a)(3)(ii).             According to plaintiffs, Skechers

violated Item 303 by failing to disclose the SG&A expense growth

and the trajectory of it that was known to them at the time.                   CAC

¶¶ 150-55.

       E.   Alleged Corrective Disclosures

       Plaintiffs allege that there were two separate disclosures by

defendants that revealed the falsity of challenged statements.

            1.       Alleged First Corrective Disclosure

       Following the close of market on April 19, 2018, Skechers

announced      its   financial   results    for    2018    Q1.     Id.   at   ¶ 87.

Although Skechers reported record-high sales of $1.25 billion, it

failed to achieve leverage: compared to 2017 Q1, the SG&A expenses

grew   23.4%     whereas   the   sales    grew    16.5%.     Id.   at    ¶¶ 87-88.

According to plaintiffs, the discrepancy between the financial

results for 2018 Q1 and the challenged statements by Skechers

management on the prospect of achieving leverage constituted a

corrective disclosure by itself.




                                            8
            2.      Alleged Second Corrective Disclosure

     Following the close of market on July 19, 2018, Skechers

announced    its    financial    results         for    2018    Q2.      Id.    at   ¶ 98.

Skechers again failed to achieve leverage: compared to 2017 Q2,

the sales grew only 10.6% whereas the SG&A expenses grew 19.7%.

Id. at ¶ 98.       Following this announcement of results, on the same

day, Skechers management hosted an earnings call to discuss the

Company’s performance during 2018 Q2.                   Id. at ¶ 101.          During the

earnings    call,    in   response      to   a       Cowen   and    Company     analyst’s

question on how an effort to achieve greater profitability would

affect the Company’s sales growth, Weinberg stated:

       We just don’t necessarily think that way.      We’re
       into growth.       We think that transition to
       sacrificing top line growth for EBIT will happen
       when a marketplace tell us — as we get into — closer
       to a saturation point. Right now, we are built for
       growth. We have the capital for growth. We wouldn’t
       leave anything on the table . . . .

Id. at ¶ 102.       According to plaintiffs, through this statement,

defendant Weinberg “made it abundantly clear that, in contrast to

their prior statements, [d]efendants were not in any way concerned

with increasing the Company’s profits, or managing its expenses,

and were solely focused on top line growth.”                       Id.

     F.     Procedural History

     On    September      4,   2018,    Laborers        Local      235   Benefit     Funds

commenced this action by filing a class action complaint against

defendants.      See ECF No. 1.        On October 17, 2018, plaintiff Steven


                                                 9
S. Fishman filed a separate class action complaint, alleging

essentially the same claims against defendants.      See 18 Civ. 9510,

ECF No. 1.

     On November 5, 2018, three separate groups of plaintiffs moved

to consolidate the two actions, appoint themselves as the lead

plaintiff, and appoint their respective counsel as the lead counsel

in the consolidated action.    See ECF Nos. 8; 11.    On November 20,

2018, the Court granted the Pension Fund Plaintiffs’ motion,

appointed the Pension Fund Plaintiffs as the lead plaintiffs, and

approved the lead plaintiffs’ selection of Robbins Geller Rudman

& Dowd LLP as the lead counsel in the consolidated action.        See

ECF No. 21.

     Pursuant to the schedule consented to by the parties and

endorsed by the Court, see ECF No. 27, plaintiffs filed the

consolidated amended class action complaint on January 22, 2019.

See ECF No. 32.     After reviewing the parties’ pre-motion letters

of March 25, 2019 and April 8, 2019, the Court granted defendants

leave to make their proposed motion to dismiss the CAC.       See ECF

No. 39.   On May 13, 2019, defendants moved to dismiss the CAC in

its entirety pursuant to Federal Rule of Civil Procedure 12(b)(6).

See ECF No. 45.     The Court heard oral argument on this motion on

January 23, 2020.    See ECF No. 57.




                                       10
                               II.   Discussion

     A.     Legal Standards

            1.     Federal Rule of Civil Procedure 12(b)(6)

     On a motion to dismiss under Rule 12(b)(6), the Court must

accept as true all factual allegations in the complaint and draw

all reasonable inferences in plaintiffs’ favor. City of Providence

v. BATS Glob. Mkts., Inc., 878 F.3d 36, 48 (2d Cir. 2017). However,

the Court is “not bound to accept as true a legal conclusion

couched as a factual allegation,”          Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009), and “[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not

suffice.”     Brown v. Daikin Am., Inc., 756 F.3d 219, 225 (2d Cir.

2014).    “Factual allegations must be enough to raise a right of

relief above the speculative level, on the assumption that all of

the allegations in the complaint are true.”         Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007).         Thus, plaintiffs must allege

“enough facts to state a claim to relief that is plausible on its

face.”    Id.    If plaintiffs “have not nudged their claims across

the line from conceivable to plausible, their complaint must be

dismissed.”      Id.

            2.     Heightened Pleading Standard for Claims under
                   Section 10(b) of the Exchange Act and Rule 10b-5

     To state a claim under Section 10(b) of the Exchange Act and

Rule 10b-5 promulgated thereunder, plaintiffs must also satisfy

the heightened pleading requirements under the Federal Rule of

                                      11
Civil Procedure 9(b) and the Private Securities Litigation Reform

Act of 1995 (“PSLRA”).        ATSI Comm., Inc. v. Shaar Fund, Ltd., 493

F.3d 87, 99 (2d Cir. 2007); 15 U.S.C. § 78u-4(b).                     Rule 9(b)

requires plaintiffs asserting securities fraud claims to “(1)

specify   the    statements    that   the      plaintiff[s]   contend[]       were

fraudulent, (2) identify the speaker, (3) state where and when the

statements were made, and (4) explain why the statements were

fraudulent.”     Rombach v. Chang, 355 F.3d 164, 170 (2d Cir. 2004).

     “The PSLRA expanded on the Rule 9(b) standard, requiring that

securities fraud complaints specify each misleading statement;

that they set forth the facts on which a belief that a statement

is misleading was formed; and that they state with particularity

facts giving rise to a strong inference that the defendant acted

with the required state of mind.”         Anschutz Corp. v. Merrill Lynch

& Co., 690 F.3d 98, 108 (2d Cir. 2012) (internal quotation marks

and alterations omitted).         The PSLRA further provides that, “if an

allegation      regarding   the    statement     or   omission   is    made    on

information      and   belief,      the   complaint     shall    state        with

particularity all facts on which that belief is formed.” 15 U.S.C.

§ 78u-4(b)(1).

           3.      Requirements for Stating a Claim under               Section
                   10(b) of the Exchange Act and Rule 10b-5

     For claims of securities fraud under Section 10(b) of the

Exchange Act and Rule 10b-5, plaintiffs must allege that defendants


                                          12
“(1) made misstatements or omissions of material fact; (2) with

scienter;     (3)    in    connection    with    the   purchase    or    sale    of

securities;    (4)     upon     which   plaintiffs     relied;    and    (5)    that

plaintiffs’ reliance was the proximate cause of their injury.”

Gamm v. Sanderson Farms, Inc., 944 F.3d 455, 463 (2d Cir. 2019).

                      a) Misstatement or Omission of Material Fact

       For a statement to be actionable under Section 10(b) of the

Exchange Act and Rule 10b-5, it must be both (1) false, and (2)

material.     In re Lululemon Sec. Litig., 14 F. Supp. 3d 553, 571

(S.D.N.Y. 2014).       A statement is false for the purpose of Section

10(b) and Rule 10b-5 if it was false “at the time it was made.”

Id.    To state a claim, “plaintiffs must do more than say that the

statements    [at     issue]     were   false    and   misleading;      they   must

demonstrate with specificity why and how that is so.”                    Rombach,

355 F.3d at 174.           “Statements regarding projections of future

performance may be actionable under Section 10(b) or Rule 10b-5 if

they   are   worded       as   guarantees   or   are   supported   by    specific

statements of fact, or if the speaker does not genuinely or

reasonably believe them.”           In re IBM Corp. Sec. Litig., 163 F.3d

102, 107 (2d Cir. 1998) (internal quotation marks and citations

omitted).

       An omission is also actionable under Section 10(b) and Rule

10b-5, but only when the defendants had a duty to disclose the

allegedly omitted information.           Levitt v. J.P. Morgan Sec., Inc.,

                                            13
710 F.3d 454, 465 (2d Cir. 2013).           Such duty to disclose “may arise

when    there     is   a     corporate    insider    trading   on    confidential

information, a statute or regulation requiring disclosure, or a

corporate       statement       that     would    otherwise    be        inaccurate,

incomplete, or misleading.”            Stratte-McClure, 776 F.3d at 101.

       To be actionable under Section 10(b) and Rule 10b-5, the

alleged misstatement or omission must also be material.                         This

requirement is satisfied if “there is a substantial likelihood

that a reasonable person would consider [the allegedly misstated

or omitted fact] important in deciding whether to buy or sell” the

securities at issue.          Azrielli v. Cohen Law Offices, 21 F.3d 512,

518 (2d Cir. 1994).          “When contingent or speculative future events

are    at   issue,     the   materiality    of    those   events    depends    on   a

balancing of both the indicated probability that the event will

occur and the anticipated magnitude of the event in light of the

totality of company activity.”              Castellano v. Young & Rubicam,

Inc., 257 F.3d 171, 180 (2d Cir. 2001).

                        b) Scienter

       When deciding a motion to dismiss pursuant to Rule 12(b)(6),

a court must decide “whether all of the facts alleged, taken

collectively, give rise to a strong inference of scienter, not

whether     any   individual     allegations,       scrutinized     in   isolation,

meets that standard.”            Tellabs, Inc. v. Makor Issues & Rights,

Ltd., 551 U.S. 308, 323 (2007).            “[T]he inference of scienter must

                                             14
be more than merely ‘reasonable’ or ‘permissible’—it must be cogent

and compelling, thus strong in light of other explanations.”            Id.

at 324.     “A complaint will survive . . . only if a reasonable

person would deem the inference of scienter cogent and at least as

compelling as any opposing inference one could draw from the facts

alleged.”    Id.

     Plaintiffs can satisfy this standard (1) “by alleging facts

to show that defendants had both motive and opportunity to commit

fraud,”     or   (2)    “by   alleging   facts   that   constitute   strong

circumstantial evidence of conscious misbehavior or recklessness.”

ECA, Local 134 IBEW Joint Pension Trust of Chicago v. JP Morgan

Chase Co., 553 F.3d 187, 198 (2d Cir. 2009).            “Motive . . . could

be shown by pointing to the concrete benefits that could be

realized from one or more of the allegedly misleading statements

or nondisclosures; opportunity could be shown by alleging the means

used and the likely prospect of achieving concrete benefits by the

means alleged.”        South Cherry Street, LLC v. Hennessee Group LLC,

573 F.3d 98, 108 (2d Cir. 2009).         As to the circumstantial evidence

prong, the Second Circuit has observed:

     at least four circumstances that may give rise to a strong
     inference of the requisite scienter: where the complaint
     sufficiently alleges that the defendants (1) benefited in a
     concrete and personal way from the purported fraud; (2)
     engaged in deliberately illegal behavior; (3) knew facts or
     had access to information suggesting that their public
     statements were not accurate; or (4) failed to check
     information they had a duty to monitor.


                                          15
ECA, 553 F.3d at 198-99.

                       c) Loss Causation

     To plead loss causation, plaintiffs must allege “that the

subject of the fraudulent statement or omission was the cause of

the actual loss suffered.”          Suez Equity Inv., L.P. v. Toronto-

Dominion Bank, 250 F.3d 87, 95 (2d Cir. 2001).                  Plaintiffs may

adequately    plead     loss   causation    by    alleging    either   (1)   “the

existence of cause-in-fact on the ground that the market reacted

negatively to a corrective disclosure of the fraud,” or (2) “that

the loss was foreseeable and caused by the materialization of the

risk concealed by the fraudulent statement.”                 Carpenters Pension

Tr. Fund of St. Louis v. Barclays PLC, 750 F.3d 227, 232-33 (2d

Cir. 2014).

          4.     PSLRA Safe Harbor

     The PSLRA established a statutory safe harbor for forward-

looking statements.       Under the safe harbor, a defendant “shall not

be liable with respect to any forward-looking statement,” which,

in relevant part, is defined as a statement:

     Identified as a forward-looking statement, and is accompanied
     by meaningful cautionary statements identifying important
     factors that could cause actual results to differ materially
     from those in the forward-looking statement.

15 U.S.C. §78u-5(c)(1)(A)(i).        “To avail themselves of safe harbor

protection     under    the    meaningful       cautionary    language   prong,

defendants must demonstrate that their cautionary language was not



                                           16
boilerplate and conveyed substantive information.”                   Slayton v. Am.

Exp. Co., 604 F.3d 758, 772 (2d Cir. 2010).                “To determine whether

cautionary language is meaningful, courts must first ‘identify the

allegedly     undisclosed    risk’     and        then    ‘read      the     allegedly

fraudulent materials — including the cautionary language — to

determine if a reasonable investor could have been misled into

thinking that the risk that materialized and resulted in his loss

did not actually exist.’”          In re Delcath Sys., Inc. Sec. Litig.,

36 F. Supp. 3d 320, 333 (S.D.N.Y. 2014) (quoting Halperin v.

eBanker     USA.com,Inc.,    295    F.3d     352,        359   (2d    Cir.    2002)).

“Cautionary language that did not expressly warn of or did not

directly relate to the risk that brought about plaintiffs’ loss is

insufficient.”     Gregory v. ProNAi Therapeutics Inc., 297 F. Supp.

3d 372, 398 (S.D.N.Y. 2018).

     B.     Analysis

            1.     Overview of the Case

     At   the     outset,   we   provide      a    big     picture     overview     of

plaintiffs’ case and defendants’ position in response to it.                        At

the center of the parties’ dispute are a number of statements about

“leverage” that Skechers’ management made during earnings calls

and in the Company’s SEC filings.            In essence, plaintiffs contend

that Skechers management was not honest in suggesting that the

Company   would    likely   achieve     leverage          in   the    near     future.

According to plaintiffs, such optimism was problematic because the

                                           17
management was aware of, but suppressed, the fact that the Company

would not be able to achieve any leverage given the expenses

already committed to the planned expansions.                      Defendants maintain

that there is no basis to infer that management suppressed any

information and that plaintiffs are distorting the meaning of

challenged statements by isolating them from their full context.

We now proceed to address the specific arguments raised by the

parties.

              2.     Applicability of PSLRA Safe Harbor

      The Court first addresses whether the challenged statements

are protected under the PSLRA’s safe harbor for forward-looking

statements.          As    discussed       above,      to    invoke    the   safe       harbor

protection      under      the    PSLRA,    the     statements        at   issue    must   be

accompanied        by     meaningful    cautionary           language      that    is    “not

boilerplate and convey[s] substantive information.”                          Slayton, 604

F.3d at 772.       Defendants contend that eight of the ten statements

at issue satisfy this requirement.                          The cautionary statements

defendants refer to in support of this contention are the two

statements in Skechers’ 10-K for the fiscal year ending December

31,   2016:    (1)      “our     expenses    may       be    disproportionately         large

relative to our revenues, and we may be unable to adjust spending

in a timely manner to compensate for any unexpected revenue shifts,

which   could      have    a     material    adverse        effect    on   our     operating

results,” and (2) that Skechers faced uncertainty from global

                                                  18
market conditions, including “controlling . . . expenses.”               Defs.’

Mem. of Law (ECF No. 46) at 9-10.

     Even    assuming       arguendo    that    statements   in   a   company’s

regulatory filings could serve as the basis for triggering the

PSLRA safe harbor protection by the virtue of being referenced at

the beginning of an earnings call, the statements in Skechers’ 10-

K cited by defendants do not provide sufficiently meaningful

information about the specific risks addressed by the alleged

misstatements       to   invoke   the    safe    harbor   under   the    PSLRA.

Plaintiffs claim that eight of the ten challenged statements

pertained to Skechers’ expansion of retail stores and reliance on

expensive third-party operators to distribute its products in

China, which allegedly precluded Skechers from achieving leverage.

CAC ¶¶ 59-60.        The cautionary statements cited by defendants

essentially provide that the Company’s sales may fluctuate due to

various uncertainties and therefore the relationship between its

sales and expenses—i.e., leverage—may fluctuate as well.                    See

Rudzin Decl. (ECF No. 47), Ex. V at 17-18.                    Although these

statements address the central subject of the parties’ dispute

here, they do not address the specific risk that plaintiffs cite

in this action, namely, the Company’s operational structure in

China.    Moreover, the cautionary statements cited by defendants

discuss the risks associated with the Company’s sales only in

general     terms    that    do   not   provide    sufficiently       meaningful

                                           19
information about the effect of fluctuations in sales on leverage

given     the       Company’s     operational       structure.       Under    the

circumstances, the cautionary statements cited by defendants are

insufficient to invoke the safe harbor protection under the PSLRA.

See In re Salix Pharmaceuticals, Ltd., 14 Civ. 8925 (KMW), 2016 WL

1629341, at *11 (S.D.N.Y. Apr. 22, 2016) (“Defendants cannot escape

liability by referring generally to every factor that has ever

been mentioned in any one of their public statements or SEC

filings, because such a broad disclaimer fails to alert investors

to the specific risks they are facing.”).

               3.     Alleged Misstatements of Material Facts

        Defendants argue that plaintiffs have failed to allege facts

sufficient to establish the falsity of the alleged misstatements.

Defendants also argue that the alleged misstatements, with the

exception of defendant Weinberg’s statement during the 2018 Q1

earnings    call      regarding     the   divergence   between   the   Company’s

previous guidance on SG&A expenses for 2018 Q1 and the actual

outcome (“2018 Q1 SG&A Explanation Statement”), are not actionable

under    Section      10(b)   and   Rule    10b-5   because   they   are   either

predictions without any guarantee or mere puffery.

                        a) Earnings Call Statements

        An examination of the statements made during the management

earnings calls provides ample support for defendants’ position

that    they    are    non-actionable      predictions.       Specifically,   in

                                             20
response to analysts’ questions during the 2017 Q3 earnings call,

Weinberg stated,

  •   “I would tell you the anticipation here is that the rate of

      growth certainly in the G&A piece will come down from this

      year, as we end the year there are no new pieces to pick up,”

      CAC ¶ 114, and

  •   “But I think your last characterization of — for the most

      part, yeah, most of the scenarios are positive leverage, I

      think that’s correct.”   Id. at ¶ 116.

Similar are defendants Weinberg and Vendemore’ statements that

were made in response to analysts’ questions during the 2017 Q4

and 2018 Q1 earnings calls:

  •   “we anticipate that the rate of growth will continue to slow

      as it has in the past, and we’ll be able to leverage them,”

      id. at ¶ 125,

  •   “And then from an SG&A perspective, we think it will begin to

      show the leverage that we’ve experienced in Q4,” id. at ¶ 127,

      and

  •   “So we do believe that we will catch up, that the top line

      will be such and that we will be able to again start to

      leverage again in Q3.    It should be a very positive time for

      us.”   Id. at ¶ 139.




                                     21
     The common theme of these statements is that the management

was expecting the Company to achieve leverage in the future. These

statements provide the management’s predictions and opinions about

the SG&A expenses and the prospect of achieving leverage in the

coming quarters, but do not promise or guarantee the investors to

achieve any specific level of leverage by any specific point of

time.

     Although Weinberg’s statement during the 2017 Q3 earnings

call—“Yeah, all right, so they will certainly continue into the

first quarter.   I think that’s where the big possibilities are,”

id. at ¶ 112—when considered in isolation, may appear to provide

something more than the management’s prediction due to the word

“certainly,” this statement falls far short of providing any

guarantee to investors when it is put in context.      Weinberg’s

statement at issue was made during the following exchange:

        Corinna Gayle Van der Ghinst (Vice President &
        Small-Cap and Mid-Cap Analyst at Citigroup, Inc.):
        Okay.   And then, could you provide us with your
        updated SG&A expectations for the fourth quarter?
        Are there any changes to your previous expectation
        that SG&A growth should start to slow down starting
        in Q1 of next year?

        Weinberg (CFO, COO, Executive Vice President &
        Director at Skechers): Yes. I actually think it
        starts to slow down a little bit in Q4 because we
        will — the biggest impact to that would have been
        Korea and that will start to lap it in the fourth
        quarter so — to that degree. So I would anticipate,
        on a year-over-year basis, we’ve actually slowed
        down the growth a little bit of the expenses.


                                   22
        Corinna Gayle Van der Ghinst:                   Okay.      Great.        And
        then, my follow-up — sorry.

        Weinberg: Yes. All I said was it will certainly
        continue into the first quarter. I think that’s
        where the big possibilities are.

Id. at ¶ 112.        As obvious from the exchange above, Weinberg

provided    the    statement      at   issue      in        response    to   a    Citigroup

analyst’s    question:    “Are       there   any        changes     to   your      previous

expectation that SG&A growth should start to slow down starting in

Q1 of next year?”            CAC ¶ 112.           Moreover, Weinberg made the

statement at issue as a summary of his answer, which provides no

more than his opinion and anticipation about the trend of SG&A

expenses    going    forward.          Id.        In    short,     despite        the       word

“certainly,” an investor could not have reasonably interpreted

Weinberg’s    statement      at    issue     as    a        guarantee    rather        than    a

prediction unless one chose to disregard the context in which the

statement was made. The key question in considering the misleading

nature of a statement is “whether defendants’ representations,

taken together and in context, would have misle[d] a reasonable

investor,”    McMahan & Co. v. Wherehouse Ent., Inc., 900 F.2d 576,

579   (2d   Cir.    1990),     not     whether         it    is   susceptible          to    any

interpretation that could generate misleading impressions when

read in isolation.




                                             23
                     b) 2018 Q1 SG&A Explanation Statement

      During the earnings call for 2018 Q1, a Susquehanna Financial

Group analyst presented the following question to the Company’s

management:

        [A]bout six weeks ago or whenever you announced or
        eight weeks ago announced Q4, you guided the SG&A to
        a certain level and the G&A came in well higher.
        And I guess, the question is, was — how much of the
        incremental spend was last-minute to support, like,
        sort of, when did you know, when did this arise, the
        need to—for this additional spend?

CAC ¶ 137.    In response, Weinberg stated:

        Well it was a later event. As [Vendemore] said, it
        has to do with the distribution costs and by far
        March was a much bigger month and a much bigger by
        average which is why we were higher than our initial
        guidance as far as business was concerned, both in
        the U.S. and Europe and in China, which had a bigger
        piece coming through their franchises and their
        online businesses.

Id.    Plaintiffs     contend    that   this   2018   Q1    SG&A   Explanation

Statement was materially false and misleading because the increase

in SG&A expenses could not be a “later event” given that Skechers

had   forecasted     its   sales—and    accordingly        the   corresponding

expenses—well      ahead   and    had   previously    boasted      about   its

relationship with its logistics partners to carefully monitor and

forecast inventory needs.        Id. at ¶ 138.

      The Court disagrees.       It is noteworthy that this statement by

Weinberg was made in response to an analyst’s question about “how

much of the incremental spend was last-minute,”             id. at ¶ 137, and

his statement was an after-the-fact explanation about the G&A
                                         24
expenses for 2018 Q1. 6       Accordingly, the accuracy of this statement

depends on whether the divergence between the Company’s previous

guidance on expenses for 2018 Q1 and the actual result was indeed

caused by a “later event,” not whether defendants could have

anticipated such increase in advance.           However, the CAC is devoid

of any allegation, and plaintiffs do not raise any argument in

their motion papers, about the underlying causes of the divergence

at issue.    Therefore, plaintiffs have failed to adequately plead

a claim predicated on the 2018 Q1 SG&A Explanation Statement.

                      c) Statements in SEC Filings

      As mentioned above, defendants contend that the challenged

statements in Skechers’ SEC filings are non-actionable puffery.

Statements are “puffery” if they “are too general to cause a

reasonable investor to rely upon them.”          ECA, Local 134 IBEW Joint

Pension Tr. of Chicago v. JP Morgan Chase Co., 553 F.3d 187, 206

(2d   Cir.   2009).     The    Court   agrees   with   defendants   that   the

challenged statements in the Company’s 10-Qs for 2017 Q3 and 2018

Q1 are non-actionable puffery.         They simply state that, during the

remainder of the respective year, management “intend[s] to focus

on . . . (ii) continuing to manage [the Company’s] . . .            expenses



      6     The Court further notes an internal inconsistency within the
question presented by the Susquehanna International Group analyst, which asked
to reconcile the discrepancy between the Company’s previous guidance on SG&A
expenses and the G&A expenses result for 2018 Q1.         Given the internal
inconsistency in the question presented, it is questionable whether Weinberg’s
answer to it could be regarded as delivering any meaningful information that
could render it an actionable misstatement.

                                         25
to be in line with expected sales levels.”            CAC ¶¶ 119, 142.       These

statements suggest that the ratio between expenses and sales is

one   of   management’s     macroscale      objectives      in   operating     the

Company.     However, the statements do not suggest that management

had any set target ratio.            Although the frequency of securities

analysts    asking    about    the    Company’s    predictions     on   various

components of its expenses and leverage suggests that the market

was interested in the Company’s expenses and leverage, these

statements    are    too   general    to   generate   any   concrete    form   of

expectation that management would run the Company in a certain

manner or achieve any specific outcome. 7

      The challenged statement in the Company’s 10-K for the fiscal

year 2017 is slightly different in that it is stated in past tense

as a summary of the management’s objectives during the past year:

“During 2017, we continued to focus on managing our balance sheet

and bringing our marketing expenses and general and administrative

expenses in line with expected sales.”            Id. at ¶ 130.     Plaintiffs

rely on two arguments to support their position of falsity: first,

that defendants were “solely focused on growing Skechers’ topline

. . . without any regard to the SG&A expenses that were necessary



      7     Given that the challenged statements in Skechers’ 10-Qs simply
recite a fundamental business principle that managing expenses in line with
sales is necessary for realizing any profit, to even suggest those statements
as actionable misstatements is somewhat sketchy. In the absence of well-pled
scienter, which for the reasons infra has not been accomplished, reliance on
these statements is a non-starter for pleading securities fraud.

                                           26
to achieve an increase in sales numbers,” and second that, given

the Company’s reliance on third-party operations and already-

planned expansion of retail operations in China, management should

have expected that the expenses would grow at a higher rate than

the sales.         Id. at ¶ 131.        As to the first argument, the only

allegation about Skechers’ management’s focus on sales figure in

the CAC      is    the   “[w]e’re      into   growth”       statement    by    defendant

Weinberg during the earnings call for 2018 Q2: the alleged second

corrective disclosure.           Id. at ¶ 102.         The “[w]e’re into growth”

statement, however, was made on July 19, 2018 whereas Skechers’

10-K   for    the    fiscal     year    2017,     which     contained     the   alleged

misstatement, was filed on March 1, 2018.                     CAC ¶¶ 98, 102, 129.

Nothing in the CAC provides a basis to relate Weinberg’s “[w]e’re

into growth” statement back to 2017.                  Therefore, plaintiffs have

failed   to    allege     any   fact    showing      the     falsity    of    challenged

statement in Skechers’ 10-K for 2017 at the time it was made.

       Further, it is far from clear whether the alleged second

corrective        disclosure—the       “[w]e’re      into    growth”     statement    by

Weinberg—even        supports    plaintiffs’         contention        that    Skechers’

management        exclusively    focused        on   sales     when     considered    in

context.      The alleged second corrective disclosure, as alleged in

the CAC, appears to be a product of selective—and somewhat dubious—

quotation of Weinberg’s answer to an analyst’s question.                             The



                                                27
“[w]e’re into growth” statement was made during the following

exchange:

      John David Kernan (Managing Director and Senior
      Research Analyst at Cowen and Company LLC): All
      right. So I guess, my final question is a bigger
      picture question.     There has been well over $1
      billion in total top line growth. The past couple
      of years just there has not been much growth in EBIT.
      So I’m just wondering at what point do you think you
      will trade top line growth with ability to start
      growing top line in a more significant rate? Do you
      think — if you pull back on G&A expenses, do you
      think the top line would decelerate significantly in
      line with that?

      Weinberg: We just don’t necessarily think that way.
      We’re into growth.     We think that transition to
      sacrificing top line growth for EBIT will happen
      when a marketplace tell us — as we get into — closer
      to a saturation point. Right now, we are built for
      growth. We have the capital for growth. We wouldn’t
      leave anything on the table. And we still, like we
      said,   have    significant   areas    where   we’re
      underpenetrated such as South America, such as
      Japan, such as India, which is starting to grow very
      nicely and will contribute to EBITDA by the back
      half of this year.    So there’s a lot of positive
      things happen. I think we will have better results
      from it if you look at an EBITDA basis as we get
      through the end of the year and into next year
      because a lot of the heavy lifting will be done. We
      still have something to do with the distribution
      center in China, which will be a benefit — which
      will benefit the EBITDA line in China and make them
      more efficient. So we still got some ways to go,
      but we do think, as we get through the end of this
      year into next year, we should start to leverage
      unless there is some outgrowth averages growth in a
      couple of big territories that we have to invest in.




                                  28
Rudzin Decl. (ECF No. 47), Ex. Y at 12 (highlighted part indicating

the portion of Weinberg’s answer that was omitted in the CAC).8

Weinberg’s answer, if considered in its entirety, does not suggest

that Skechers’ management was interested only in sales without any

regard for the Company’s profit.              Instead, Weinberg’s answer

provides a broad overview of the Company’s strategy for achieving

leverage    and   thereby   increasing    profitability.          The    phrase

“[w]e’re into growth” was used simply as a means to indicate which

phase in that strategy the Company was then passing through.

     The second proffered contention—that, given the Company’s

reliance on third-party operations and already-planned expansion

of retail operations in China, management should have expected

that the expenses would grow at a higher rate than the sales—is

simply     inapposite.      This   contention      pertains     only    to   the

management’s      expectations     on   expenses     and   does    not       even

tangentially touch on the issue of whether management actually

“focus[ed] on managing [the Company’s] balance sheet and bringing

[its] marketing expenses and general and administrative expenses

in line with expected sales.”           Id. at ¶ 130.         That management

should have anticipated large expenses has no implication on what

it actually did to balance the expenses             in line with expected

sales.



     8      The quoted statement by Weinberg is identical in both parties’
versions of the July 19, 2018 earnings call transcript.

                                         29
      Further, to show the falsity of this statement, information

about expected sales is required because the statement at issue

does not address management of expenses generally but               management

of expenses only “in line with expected sales.”             Id.   However, the

CAC is devoid of any allegation about the Company’s contemporaneous

projection of sales.          Therefore, plaintiff’s endeavor amounts to

no   more   than    an    untethered   argument.    Since    this   defect   in

plaintiffs’        pleading    applies    equally   to   other      challenged

statements, we further address this issue in the following section.

                         d) Absence of Allegations about Sales

      The only facts alleged by plaintiffs as establishing the

falsity of the challenged statements, including the one in 2017

10-K that we just discussed, but with the exception of 2018 Q1

SG&A Explanation Statement, are that Skechers’ SG&A expenses were

planned and often contractually committed six to nine months in

advance and that the expenses for Skechers’ operations in China

had been continuously increasing, primarily for operating mono-

branded retail stores and satisfying online orders through third-

party logistics partners.          According to plaintiffs, given these

aspects of Skechers’ operations, its management should have known

that the Company would not be able to achieve any leverage, which

would render the challenged statements not only false, but also

actionable.




                                          30
       The allegations in the CAC, however, speak to only half of

the story: the other half is completely missing.                 The subject of

challenged statements is “leverage”: the ratio between respective

growth rates of SG&A expenses and sales.             Despite the reality that

both   Skechers’   SG&A     expenses   and    sales    figures     would   affect

leverage, the CAC is completely devoid of any allegation about

Skechers’ projections of its sales.            To establish falsity of the

challenged   statements,      plaintiffs      must    allege   facts   that,    if

assumed true, would undermine the genuineness of management’s

belief that the SG&A expenses would grow at a rate lower than the

projected sales growth rate.           Even if we were to assume that

management was expecting the SG&A expenses to grow at a significant

rate due to the Company’s contractual commitments and operational

structure    in    China,     the   challenged        statements     would     not

necessarily be false if management was simultaneously expecting

its sales to grow at a higher rate.              Not only have plaintiffs

failed to allege any facts that discount this possibility about

sales projections, but plaintiffs also ignore other portions of

management’s statements made during the earnings calls quoted in

the CAC that are consistent with having highly optimistic sales

growth projections.       For example, in response to Morgan Stanley

analyst’s question during the earnings call for 2017 Q3, Weinberg

stated that “we’re about to pick up the pace in India, which is



                                         31
starting to grow very, very well for us” and “Europe has picked up

well, we’re looking for more stores on the continent.” 9              CAC ¶ 114.

      In short, plaintiffs have failed to adequately plead any

actionable misstatement of material fact under the heightened

pleading standard of Rule 9(b) and PSLRA.            Except for 2018 Q1 SG&A

Explanation Statement, each of the challenged statements is either

a non-actionable prediction or puffery.                As to 2018 Q1 SG&A

Explanation    Statement,     plaintiffs      have   failed    to    plead    facts

sufficient to establish its falsity.

                      e) Analysts’ Reports

      Both in the CAC and during the oral argument, plaintiffs

repeatedly referred to reports published by securities analysts

discussing the earnings calls at issue as evidence in support of

their case.       See, e.g., CAC ¶¶ 74, 85; see also Oral Arg. Tr. at

6-7, 19-20.       Despite plaintiffs’ extensive quotation of analysts’

reports,    the    significance    of   those    reports      with   respect    to

plaintiffs’ claims is not readily apparent from the CAC. 10                  During


      9     Further, the allegations about expenses in China alone are
insufficient to establish the falsity of the alleged misstatements. As conceded
by plaintiffs, Skechers has been operating across the world. See, e.g., CAC
¶ 64 (“as Skechers has increased its global footprint”).           However, the
challenged statements address projections about the leverage for the entire
Company that include its operations across the world and not limited to China.
None of the challenged statements provide any separate prediction about the
leverage as to the Company’s Chinese operations. Therefore, the CAC’s lack of
allegations about the percentage of the Company’s operations in China in
relation to its global operations is fatal to plaintiffs’ pleading of the
challenged statements’ falsity.
      10    In Novak v. Kasaks, 216 F.3d 300, 314 (2d Cir. 2000), the Second
Circuit suggested that a plaintiff may assert a securities fraud claim under
Section 10(b) and Rule 10b-5 of the Exchange Act against corporate officials
based on false and misleading information disseminated through analysts’ reports

                                         32
oral argument, plaintiffs’ counsel argued that, because those

reports reveal the securities analysts’ perception of themselves

being misled by the management’s statements at issue, the reports

are strong evidence of those statements constituting actionable

misstatements. 11

      Another court in this District has already rejected the

plaintiffs’ theory in the context of an omission claim.                      In

Plumbers and Steamfitters Local 137 Pension Fund v. Am. Express

Co., No. 15 Civ. 5999 (PGG), 2017 WL 4403314, at *14 (S.D.N.Y.

Sept. 30, 2017), the plaintiff, represented by the same counsel as

plaintiffs here, sought to use poor predictions from a number of

analysts to establish an omission of a material fact. In rejecting

this theory, Judge Gardephe reasoned:

        [T]he Amended Complaint does not reveal how the
        analysts it cites were selected, how large a group
        they were selected from, or whether these analysts’
        poor predictions are representative of broader

by alleging that the officials either: “(1) intentionally fostered a mistaken
belief concerning a material fact that was incorporated into reports; or (2)
adopted or placed their ‘imprimatur’ on the reports.” However, nowhere in the
CAC and their motion papers do plaintiffs appear to even suggest that they
intend to assert this type of claim. Even if were we to assume such an intent,
plaintiffs’ have failed to adequately plead such a claim. All of the analysts’
reports quoted in the CAC simply parrot the alleged misstatements by defendants,
which we have already concluded are non-actionable predictions without
guarantees.   See supra at 20-23.    Accordingly, it would be challenging for
plaintiffs to argue that the Individual Defendants intended to foster a mistaken
belief about any material fact in analysts’ mind through those statements.
Moreover, plaintiffs do not allege in the CAC that the Individual Defendants
endorsed or expressed any position as to those reports.
      11    The CAC also quotes some reports that are not directly related to
any of the earnings calls at issue. See, e.g., CAC ¶¶ 85 (Buckingham Research
Group report based on the meetings with defendants Weinberg and Vandemore that
it hosted on March 12, 2018); 86 (Susquehanna Financial analysts report,
providing a “preview” of Skechers 2018 Q1 results).          These reports are
irrelevant to this motion because they do not proffer any statement by
defendants as required by PSLRA.

                                         33
            financial analysis at the relevant time.      Absent
            such information, it is impossible to determine
            whether the analysts who are cited are the few who
            were wrong, or whether their mistaken estimates are
            indicative of a broader market understanding.

Id.    Judge Gardephe further suggested that securities analysts’

reactions would be irrelevant when the statements at issue are

clear on their face.            Id. (“that a few analysts might have ignored

the context in which Amex’s statements were made—and relied on

data    from       five    years   earlier—in      attempting   to   estimate      the

financial significance of the Costco U.S. relationship to Amex,

does not make Amex’s statements misleading where the language and

import of Amex’s statements are plain.”).

       The Court finds Judge Gardephe’s reasoning equally applicable

to the theory advanced by plaintiffs here.                 It is not clear from

the CAC that the broader market perceived the alleged misstatements

as the quoted securities analysts did.                 Further, we have already

concluded         that    the   alleged   misstatements,    when     considered     in

context, plainly did not amount to a guarantee or promise. 12                   What

the analysts’ reports at most can establish is that at least a

portion      of    the    market   was    paying   attention    to   the   trend    of

Skechers’ SG&A expenses.            To infer an actionable misstatement from


       12   We further note that the portions of analysts’ reports emphasized
by plaintiffs in the CAC generally discuss the analysts’ own projections based
on Skechers’ management’s statements.     See, e.g., CAC ¶¶ 74 (“But now we
anticipate the stock will break out as all three components of the P&L start to
work in tandem.”); 75 (“Management expects, and we agree, that SG&A will lever
in 2018.”); 79 (“We believe SKX has likely hit an inflection point and the SG&A
leverage experienced in 4Q17 will continue for the foreseeable future (at least
through FY18 and possibly into FY19)”).

                                              34
this   proposition     would    be   inconsistent      with   the   established

doctrine that pleading a securities fraud claim requires both the

existence of an actionable misstatement or omission of a material

fact and reliance on that misstatement or omission as discrete

elements.    See supra at 13.            Therefore, we reject plaintiffs’

effort to reverse-engineer a non-actionable statement into an

actionable       misstatement    based      on   the   securities     analysts’

interpretation or reaction.

            4.     Alleged Omissions of Material Facts

       As discussed above, an omission is actionable under Section

10(b) and Rule 10b-5 if a defendant had a duty to disclose the

allegedly omitted information, Levitt v. J.P. Morgan Sec., Inc.,

710 F.3d 454, 465 (2d Cir. 2013), and such duty to disclose “may

arise when there is a corporate insider trading on confidential

information, a statute or regulation requiring disclosure, or a

corporate    statement       that    would       otherwise    be    inaccurate,

incomplete, or misleading.”           Stratte-McClure v. Morgan Stanley,

776 F.3d 94, 101 (2d Cir. 2015) (internal quotation marks omitted).

Nowhere in the CAC or their motion papers do plaintiffs suggest

that   omission     claims   they    seek   to   assert   are   predicated   on

Skechers’ insiders trading on confidential information.

       However, in their opposition brief, plaintiffs argue that

Skechers was required to disclose its future SG&A expenses to

prevent defendant Weinberg’s statement that the Company’s SG&A

                                            35
expense growth slowdown “will certainly continue” into 2018 Q1

during the earnings call for 2017 Q3 from becoming misleading.

See Pls.’ Opp’n (ECF No. 49) at 13.                 This argument fails for

multiple reasons.          First, we have already concluded that the

statement cited by plaintiffs was a non-actionable projection of

future performance.        See supra at 22-23.      Second, the CAC does not

contain sufficient facts to show that, had Skechers disclosed all

future    expenses    then   known,    Weinberg’s     statement       would   have

provided a meaningfully different understanding to a reasonable

investor.     Tangue v. Sanofi, 816 F.3d 199, 210 (2d Cir. 2016)

(citing Omnicare, Inc. v. Laborers Dist. Council Const. Indus.

Pension     Fund,    135   U.S.    1318,   1332   (2015)).       As    discussed

previously, the CAC only mentions advance commitment of expenses

associated with opening new retail stores, and the timeline for

that process is not described in any more detail than “six to nine

months.”     Also, the CAC neither addresses expenses other than

opening of new retail stores nor provides any information as to

the percentage of those expenses in relation to the Company’s total

expenses.     Under the circumstances, plaintiffs have failed to

allege sufficient facts to establish that disclosure of allegedly

omitted information would have altered the significance of the

challenged    statements      to   a   reasonable    investor.        Therefore,

plaintiffs have failed to adequately plead an omission claim

predicated on the challenged statements.

                                           36
     Plaintiffs’ omission claim predicated on Item 303 also fails.

To state an omission claim predicated on Item 303, plaintiffs must

plead that (1) defendant failed to comply with Item 303 in a SEC

filing, and (2) the omitted information was material under Section

10(b) and Rule 10b-5.            Stratte-McClure, 776 F.3d at 103.                   As

discussed   above,     Item    303   requires      disclosure     of   a    trend    or

uncertainty     that   is     “known”   to    the    management.           17    C.F.R.

§ 229.303(a)(3)(ii).          Plaintiffs allege that Skechers violated

Item 303 by failing to disclose the upward trend of Skechers’ SG&A

expenses in its 10-Qs and 10-K filed during the Class Period.                       CAC

¶ 154.   In advancing this contention, plaintiffs essentially argue

that the management should have been aware of the Company’s future

expenses because new retail stores, and financial projections

associated with them, are “planned at least six to nine months

prior to [their actual] openings.”                CAC ¶¶ 7, 60.    This argument

fails for virtually the same reasons as do their omission claim

predicated on the challenged statements.              The CAC does not contain

any facts that allow us to relate the alleged six-to-nine-month

advance commitment of expenses to the Company’s aggregate SG&A

expenses at any specific point of time in the future.                           The CAC

simply   does   not    provide    sufficient        facts   to   infer     Skechers’




                                             37
capability to extract any meaningful trend in its global expenses

for any specific period of time during the Class Period. 13

               5.   Pleading of Scienter as to Individual Defendants

       To summarize the discussion so far, plaintiffs have failed to

adequately       plead     any   actionable      misstatement       or    omission   of

material facts to sustain their purported securities fraud claims.

This        conclusion    is     sufficient      for    resolving        this   motion.

Nevertheless,       for     completeness,       we     will    assume     arguendo   an

adequate pleading of a misstatement or omission and then address

whether plaintiffs have adequately pled scienter as plaintiffs’

complaint       relies    heavily    on   not    implausible        assertions    about

defendants’ knowledge of future expenses.

       As     previously    discussed,     plaintiffs         can   adequately    plead

scienter (1) “by alleging facts to show that defendants had both

motive and opportunity to commit fraud,” or (2) “by alleging facts


       13   Insofar as plaintiffs seek to assert an Item 303 omission claim
predicated on the trend or uncertainty involving leverage—expense growth in
relation to sales growth—they have failed to plead one. As discussed above in
Section B.3.d), the CAC is devoid of any allegation about the Company’s
projections of future sales.     Accordingly, no inference about management’s
knowledge of future leverage can be made. Moreover, even if we were to regard
plaintiffs’ purported claim as simply alleging a failure to disclose “ever-
increasing SG&A expense growth,” CAC ¶ 153, it still fails. The Court’s review
of Skechers 10-Qs and 10-K during the Class Period reveals that each of those
filings contains financial statements that provide not only the expense figures
for the applicable period but also those figures for the corresponding period
of the prior fiscal year. See, e.g., Skechers 10-Q for 2017 Q3 at 4, available
at: https://www.sec.gov/Archives/edgar/data/1065837/000156459017021466/skx-10q
_20170930.htm.   Given those disclosures, any reasonable investor could have
calculated the allegedly omitted trend of ever-increasing SG&A expense growth.
It is particularly noteworthy that those figures appear in the same regulatory
filings that contain some of the challenged statements.      Plaintiffs cannot
simply ignore the more specific items disclosed in regulatory filings while
seeking to assert securities fraud claims based on the more general statements
in the same filings.

                                                38
that    constitute     strong    circumstantial   evidence    of     conscious

misbehavior or recklessness.”          ECA, 553 F.3d at 198.       Plaintiffs

argue that they have adequately pled scienter as to the Individual

Defendants by proffering allegations about: (1) the Individual

Defendants’ sale of Skechers’ stock during the Class Period; (2)

their incentive-based compensation structure; and (3) their access

to     and    knowledge    of   information   contradicting    the    alleged

misstatements.      The Court addresses each alleged basis of scienter

in turn and considers these bases collectively as well.

                      a) Stock Sales

       According to plaintiffs, the Individual Defendants’ sales of

Skechers stock during the Class Period provide a basis to infer

that they had substantial motives for not disclosing the continued

increase of Skechers’ future SG&A expenses.

       “Motive can be shown when corporate insiders allegedly make

a misrepresentation in order to sell their own shares at a profit.”

Nguyen v. New Link Genetics Corp., 297 F. Supp. 3d 472, 493

(S.D.N.Y. 2018).          However, “[t]he mere fact that insider stock

sales occurred does not suffice to establish scienter.”                 In re

Bausch & Lomb, Inc. Sec. Litig., 592 F. Supp. 2d 323, 344 (S.D.N.Y.

2008).       Rather, plaintiffs must establish that the sales at issue

were “unusual” or suspicious.          See, e.g., Acito v. IMCERA Grp.,

Inc., 47 F.3d 47, 54 (2d Cir. 1995); In re Health Mgmt. Sys., Inc.

Sec. Litig., No. 97 Civ. 1865 (HB), 1998 WL 283286, at *6 (S.D.N.Y.

                                         39
June 1, 1998) (“Unusual insider trading activity during the class

period may permit an inference of scienter; however, plaintiffs

bear the burden of showing that any such sales are in fact

unusual.”). Whether the trading activities at issue were “unusual”

or “suspicious” turns on a number of factors: (1) the amount of

net   profits   realized      from   the   sales;   (2)   the   percentages    of

holdings sold; (3) the change in volume of insider defendant’s

sales; (4) the number of insider defendants selling; (5) whether

sales occurred soon after statements defendants are alleged to

have known were misleading; (6) whether sales occurred shortly

before corrective disclosures or materialization of the alleged

risk; and (7) whether sales were made pursuant to trading plans

such as Rule 10b5-1 plans.           Glaser v. The9, Ltd., 772 F. Supp. 2d

573, 587 (S.D.N.Y. 2011).

        Plaintiffs   allege      that   trading   activities     by    defendants

Greenberg and Weinberg were unusual and suspicious.                    CAC ¶ 162.

The alleged transactions by those defendants are (1) defendant

Weinberg’s sale of 23,183 and 25,210 shares on March 2, and May 2,

2018,    respectively;     (2)    defendant     Greenberg’s     sale   of   37,814

shares on March 2, 2018; and (3) defendant Greenberg’s sale of

500,000 shares between December 19 and 20, 2017.                 Id. at ¶¶ 161-

68.     These transactions yielded total proceeds of approximately

$22 million.     Id.   Upon consideration of all relevant facts, the

Court concludes that these sales were not unusual or suspicious.

                                           40
      We address defendant Weinberg’s trading activities first.

The CAC alleges only two transactions by defendant Weinberg: sale

of 23,183 shares on March 2, 2018, and another sale of 25,210

shares on May 2, 2018.       CAC ¶ 161.    These sales yielded over $1.6

million in total proceeds.        Id. at ¶ 165.      However, the CAC does

not include any allegation about the profit defendant Weinberg

earned through     these   sales.      Moreover,     the   number   of   shares

defendant Weinberg disposed through these sales represented only

4.9% and 5.9% of then his current holdings of Skechers shares,

percentages well-below the numbers that have been held by other

courts as not unusual or suspicious. 14         See, e.g., Acito, 47 F.3d

at 54 (selling 11% of defendant’s holdings not unusual); In re

Gildan Activewear, Inc. Sec. Litig., 636 F. Supp. 2d 261, 271

(S.D.N.Y. 2009) (selling 22.5% and 4.9% of defendants’ holdings

not unusual); In re eSpeed, Inc. Sec. Litig., 457 F. Supp. 2d 266,

291   (S.D.N.Y.    2006)   (selling     17.4%   of    defendants’    holding,

inclusive of shares and exercisable option, not unusual).

      Plaintiffs seek to counter these facts by pointing to the

timing of sales by defendant Weinberg, namely, that March 2, 2018

was the day after defendant Weinberg signed Skechers’ 10-K for the


      14    The Court has drawn from the SEC’s website the information of
Skechers insiders’ shareholding at various points of time. See In re Sina Corp.
Sec. Litig., No. 05 Civ. 2154 (NRB), 2006 WL 2742048, at *11 (S.D.N.Y. Sept.
26, 2006) (“[T]he Court is entitled to take judicial notice of [the Company’s]
filings with the SEC, enabling us to conclusively determine that the Individual
Defendants’ trading activity during the Class Period was not at all unusual
when compared with their prior activity.”).

                                          41
fiscal year 2017 and that May 2, 2018 was less than two weeks after

an alleged misstatement on the Company’s SG&A expenses was made

during the Earnings Call for 2018 Q1.                 Id. at ¶¶ 166-67.        The

timing of those sales alone, however, is insufficient to generate

a strong inference of scienter.          Although the March 2, 2018 sale

took place the day after Weinberg signed the Company’s 10-K for

2017 that contained one of the challenged statements, that sale

represented less than 5% of the defendant Weinberg’s total holdings

at the time including his indirect holdings through the David

Weinberg    Trust,    of   which     defendant    Weinberg      was    the    sole

beneficiary.      Moreover,    the    sale    preceded    the   alleged      first

corrective disclosure by at least a month and half.                   The May 2,

2018 sale also represented only approximately 6.2% of the defendant

Weinberg’s aggregate holding at the time and preceded the second

corrective disclosure by more than two months.             Upon consideration

of   all   relevant   circumstances,     the     Court   concludes     that    the

allegations involving defendant Weinberg’s stock sales do not

support an inference that those sales were unusual or suspicious.

      We   now   evaluate     stock    sales     by    defendant      Greenberg,

addressing first his March 2, 2018 sale.                 Although plaintiffs

allege that defendant Greenberg obtained “more than $1.5 million”

in proceeds by selling 37,814 shares of Skechers common stock on

March 2, 2018, the day after he signed Skechers 10-K for the fiscal

year 2017, the CAC again contains no allegation about how much

                                         42
profit defendant Greenberg earned through this sale.              Moreover,

this sale constituted 5.4% of his total holding of Skechers common

stock at the time, an amount well below the amounts that courts

generally find unusual.     See supra at 41.

     We next address Greenberg’s sale of 500,000 shares of Skechers

common stock between December 19 and 20, 2017, CAC ¶ 161.                  We

acknowledge that the number of shares sold, which amounted to 65%

of Greenberg’s total holdings at the time, is sufficiently large

to merit close scrutiny.     However, a close inspection of all other

relevant circumstances dispels concern.           As we have noted in the

context of other alleged stock sales, the CAC is completely devoid

of any allegation about the profits defendant Greenberg obtained

through this alleged sale; rather, plaintiffs only recite the

amount   of   proceeds   Greenberg    obtained,    which   by   itself   says

“nothing about [his] motive.”        See Glaser, 772 F. Supp. 2d at 592.

Also, Greenberg’s sale of 500,000 shares took place around the

temporal midpoint between November 3, 2017—the date Skechers 10-Q

for 2017 Q3, which contained an alleged misstatement, was filed—

and February 8, 2018—the date the Earnings Calls for 2017 Q4,

during which some of the alleged misstatements were made.                This

sale also preceded the alleged first corrective disclosure by

approximately five months, see In re Take-Two Interactive Sec.

Litig., 551 F. Supp. 2d 247, 279 (S.D.N.Y. 2008) (concluding that

lapse of “approximately four months between these substantial

                                        43
sales and the revelation of the alleged falsity, inescapably

attenuates     any   inference    of   scienter      that   may   be     drawn   in

[plaintiffs’] favor”), and preceded the end of Class Period by

more than seventh months.        See City of Brockton Retirement Sys. v.

Shaw Grp. Inc., 540 F. Supp. 2d 464, 475 (S.D.N.Y. 2008) (“[the

individual defendant] did not sell his stock at the end of the

putative class period, when insiders would have rushed to cash out

before   the    financial   statements        were    restated.”)        (internal

quotation marks omitted).        Moreover, Greenberg engaged in similar

trading well prior to this sale: between May 13 and 16, 2016,

Greenberg disposed all shares of Skechers stock—300,000 shares—

that he indirectly owned through Greenberg Family Trust, which

amounted to 51.9% of his aggregate holding at the time.                    See SEC

Form 4 by Robert Greenberg, dated May 17, 2016, available at:

https://www.sec.gov/Archives/edgar/data/1065837/0001209191161206

94/xslF345X03/doc4.xml.           Although     Greenberg’s        sale     between

December 19 and 20, 2017 amounted to 65.1% of his holding at the

time, once again Greenberg disposed of all shares of Skechers Stock

that he indirectly owned through Greenberg Family Trust.                   See SEC

Form 4 by Robert Greenberg, dated December 21, 2017, available at:

https://www.sec.gov/Archives/edgar/data/1065837/0001209191170667

66/xslF345X03/doc4.xml.          Furthermore,        Greenberg     still     owned

666,583 shares of Skechers common stock when the alleged first

corrective disclosure was made on April 19, 2018, and 654,681

                                         44
shares when the alleged second corrective disclosure was made on

July 19, 2018.     Given all these facts, defendant Greenberg’s sale

between December 19 and 20, 2017 was are not sufficiently unusual

or suspicious to allow a strong inference of scienter.              See In re

Health Mgmt., 1998 WL 283286, at *6 n.3 (concluding that sales by

the individual defendants, including the sale by one of them that

amounted to 81.9% of his then holding, were not suspicious when

viewed in light of other relevant factors). 15

                     b) Incentive-Based Compensation

      Plaintiffs    also   argue    that    the   structure   of   Individual

Defendants’ incentive-based compensation constituted a motive for

committing the alleged fraud.         Plaintiffs allege that Individual

Defendants’    incentive-based      compensation     was   calculated     on   a

quarterly basis by “multiplying net sales growth, which is the

amount by which net sales for the applicable quarter exceeded net

sales for the corresponding quarter in the prior year, by the

percentages that were pre-approved by the Compensation Committee.”

CAC ¶ 170.      Under this incentive-based compensation structure,

defendant Greenberg would receive 0.5% and defendant Weinberg

would receive 0.15% of net sales growth as cash bonuses.                Id. at



      15    Plaintiffs’ endeavor to plead scienter based on the Individual
Defendants’ stock sales fails in any event.      Given that Weinberg’s trading
activities are not even remotely suspicious, Greenberg is the only Skechers
insider with potentially problematic trading activities.            However, “a
significant stock sale by just one corporate insider is insufficient to support”
an inference of scienter.     Frankfurt-Tr. Inv. Luxemburg AG v. United Tech.
Corp., 336 F. Supp. 3d 196, 218 (S.D.N.Y. 2018).

                                           45
¶ 171.    The rate for defendant Weinberg was subsequently increased

to 0.165% for the fiscal year 2018.            Id. at ¶ 172.       According to

plaintiffs, this incentive-based compensation structure motivated

defendants Greenberg and Weinberg to focus on growing sales, which

inevitably led the SG&A expenses to grow.              Pls.’ Opp’n at 23-24.

However, plaintiffs have failed to explain how a motive to achieve

greater   sales    can   evolve   into   a    motive   to   make   the   alleged

misstatements about the trend of the Company’s SG&A expenses. 16

Even assuming that the former somehow generates the latter, the

Court concludes that plaintiffs’ allegations about the structure

of   Individual      Defendants’     incentive-based        compensation    are

insufficient to plead scienter.

      Wholly apart from the flawed logic of plaintiffs’ argument,

it must be evaluated in the context of the Second Circuit’s case

law, which clearly provides that an incentive-based compensation

system is generally insufficient to support a strong inference of

scienter.      See, e.g., Kalnit v. Eichler, 264 F.3d 131, 140 (2d

Cir. 2001) (“an allegation that defendants were motivated by a

desire    to   maintain    or     increase     executive     compensation    is

insufficient because such a desire can be imputed to all corporate

officers.”).      In an effort to avoid this case law, plaintiffs cite



      16    Broadly speaking, the proposition plaintiffs appear to advance is
of dubious validity. The doctrine of economies of scale supports the conclusion
that defendants could have plausibly expected to decelerate the growth of
expenses by achieving greater sales.

                                         46
In re Vivendi Universal, S.A., 381 F. Supp. 2d 158, 185 (S.D.N.Y.

2003).        However, Vivendi is readily distinguishable.      In Vivendi,

the court concluded that the plaintiffs adequately pled scienter

by alleging two “concrete benefits”: (1) the artificially inflated

stock price allowed the defendant Company to keep pursuing its

acquisition of other companies, and (2) the Company’s CEO received

a bonus that was about two and half times of his normal salary for

boosting the Company’s EBITDA by more than 30% during a fiscal

year.        Id.   The fraud alleged here has no bearing on what Skechers

as a company could achieve.         Moreover, the Individual Defendants’

incentive-based cash bonuses alleged here did not amount to an

extraordinary opportunity to reap financial benefits as it was the

case in Vivendi.          The Company’s April 12, 2018 Proxy Statement—

which plaintiffs refer to in Paragraph 171 of the CAC—indicates

that, during the fiscal year 2017, defendant Greenberg received

$4,230,769 in the base salary and $3,004,252 in the incentive-

based cash bonus, and defendant Weinberg received $2,480,769 in

the base salary and $901,277 in the incentive-based cash bonus.

The level of ratio between incentive-based bonus to base salary

that was present in Vivendi is not present here. 17


        17  Plaintiffs also cite In re Nevsun Resources Ltd., No. 12 Civ. 1845
(PGG), 2013 WL 6017402, at *13 (S.D.N.Y. Sept. 27, 2013) in their brief.
Although the court in Nevsun mentioned the plaintiffs’ allegations about cash
bonuses that the individual defendants received as a result of the alleged
fraud, it did not address whether those allegations were sufficient to plead
scienter. Rather, the court addressed the adequacy of scienter pleading only
with respect to the allegations about the individual defendants’ stock sales
and what the company could achieve because of the inflated stock price. Id.

                                         47
      In short, plaintiffs have pled “no facts that would remove

[Skechers’] compensation plan from [the] general rule” that a

performance-based      compensation      as    evidence     of    motive     is

insufficient to support a strong inference of scienter.                  In re

Bristol-Myers    Squibb    Sec.   Litig.,     312   F.   Supp.   2d   549,   561

(S.D.N.Y. 2004).      Additionally, in reaching this conclusion, we

note that there was nothing particular about the Class Period that

would have motivated the Individual Defendants to commit the

alleged fraud: Skechers’ SEC filings indicate that the alleged

incentive-based compensation structure has been in place since the

fiscal year 2012, 18 and nothing in the CAC or the Company’s SEC

filings suggests that the alleged incentive-based compensation

structure was set to expire in the near future.            See ECA, 553 F.3d

at 201 (“In Fla. State Bd. of Admin. v. Green Tree Fin. Corp., 270

F.3d 645, 661-62 (8th Cir. 2001), the plaintiffs made a showing of

a direct link between the compensation package and the fraudulent

statements because of the magnitude of the compensation and the

defendants’ motive to sweep problems under the rug given one

defendant’s expiring contract.”(emphasis added)).


      18    In their motion papers, defendants claim that an incentive-based
compensation system based on the net sales growth has been in place since 2006.
Defs.’ Mem. of Law (ECF No. 46) at 20. However, Skechers’ SEC filings reflect
that the incentive-based compensation system between the fiscal years 2006 and
2011 provided not only a bonus as a percentage of net sales growth but also a
lump-sum amount of cash for achieving a positive EBITDA. For the period between
2006 and 2011, the incentive-based compensation would have been favorably
impacted by controlling expenses through the direct effect on EBITDA. Thus,
defendants’ reliance on the incentive-based compensation system that was in
place during that period is misplaced.

                                         48
                    c) Recklessness

       Plaintiffs alternatively argue that they have alleged facts

constituting     strong     circumstantial     evidence      of    conscious

misbehavior or recklessness by defendants.            As discussed above,

the Second Circuit has described at least four circumstances that

may give rise to a strong inference of scienter.              See ECA, 553

F.3d at 198-99.         Of the four, plaintiffs do not allege that

defendants either engaged in any illegal behavior or failed to

check information they had a duty to monitor.             Nor do plaintiffs

make   any   allegation   about   the    concrete   and   personal   benefit

defendants acquired through the alleged fraud other than the

alleged financial gains arising from sales of Skechers stock during

the Class Period and receiving incentive-based compensation, which

we have already found insufficient to plead scienter.             Therefore,

the plaintiffs’ recklessness argument to establish scienter comes

down to whether plaintiffs have alleged sufficient facts to support

an inference that the Individual Defendants “knew facts or had

access to information suggesting that their public statements were

not accurate.”    Id.

       In the CAC, plaintiffs allege that the Individual Defendants

should have been aware that the Company’s SG&A expenses would grow,

and this information should have apprised them of the allegedly

false and misleading nature of the now unsuccessfully challenged

statements.      CAC ¶¶ 158-59.         As the basis of the Individual

                                         49
Defendants’ knowledge of that information, plaintiffs rely on

their “high-level positions within the Company.”                  Id. at ¶¶ 157-

58.    However, “[s]cienter cannot be inferred solely from the fact

that,    due    to   the   defendants’     board    membership     or    executive

managerial position, they had access to the company’s internal

documentation as well as any adverse information.”                       Foley v.

Transocean      Ltd.,   861   F.   Supp.   2d    197,    212   (S.D.N.Y.     2012).

Instead,      “where    plaintiffs   contend       defendants    had    access   to

contrary facts, they must specifically identify the reports or

statements containing this information.”                 Novak v. Kasaks, 216

F.3d 300, 309 (2d Cir. 2000).         Although their high-level positions

should presumably have provided the Individual Defendants access

to the Company’s internal expense forecasts, the issue is whether

there really were clearly contrary predictions.                  The CAC simply

does not contain any support for existence of contrary predictions.

The    mere    inconsistency   between     the     challenged    statements      and

after-the-fact results of Skechers’ operations amounts nothing

more than a claim of “fraud by hindsight,” which the Second Circuit

has held insufficient to plead scienter.                Id.

       In their brief, plaintiffs endeavor to overcome the general

principle that high-level positions are insufficient to plead

scienter by arguing that the underlying subject of the alleged

fraud—SG&A expenses—is so fundamental to the Company’s operations

that    the    Individual     Defendants’       knowledge      about    it   should

                                           50
virtually by presumed.     This position is consistent with In re GE

Sec. Litig., 857 F. Supp. 2d 367, 395 (S.D.N.Y. 2012), which

plaintiffs cite in their motion papers.      This theory, often called

as   the   “core   operations”   doctrine,   provides    that   “[w]hen   a

plaintiff has adequately alleged that the defendant made false or

misleading statements, the fact that those statements concerned

the core operation of the company supports the inference that the

defendant knew or should have known the statements were false when

made.”     In re Atlas Air Worldwide Holdings, Inc. Sec. Litig., 324

F. Supp. 2d 474, 489 (S.D.N.Y. 2004); see generally Cosmas v.

Hassett, 886 F.2d 8, 13 (2d Cir. 1989).         The Second Circuit has

not decided whether the “core operations” doctrine remains valid

as a theory of scienter following the PSLRA.            See Frederick v.

Mechel OAO, 475 F.App’x 353, 356 (2d Cir. 2012).           Regardless of

its current viability, the doctrine contributes little to the

scienter analysis here. For one, the majority rule is to “consider

the ‘core operations’ allegations to constitute supplementary, but

not an independent, means to plead scienter.”           Schwab v. E*TRADE

Fin. Corp., 258 F. Supp. 3d 418, 434 (S.D.N.Y. 2017) (Koeltl J.)

(internal quotation marks omitted); see also, Holbrook v. Trivago

N.V., No. 17 Civ. 8348 (NRB), 2019 WL 948809, at *22 (S.D.N.Y.

Feb. 26, 2019), aff’d sub nom. Shetty v. Trivago N.V., No. 19-

0766, 2019 WL 6834250 (2d Cir. Dec. 16, 2019).              In the utter

absence of any other evidence of fraudulent intent, the doctrine

                                      51
itself is insufficient to give rise to the necessary inference.

Therefore, the allegations that the SG&A expenses are a fundamental

component of the Company’s operations fail to cure the defect in

the   plaintiffs’        pleading    of   scienter       as   to     the   Individual

Defendants, and therefore, the “core operations” doctrine is no

avail.     See Wyche v. Advanced Drainage Sys., Inc., No. 15 Civ.

5955 (KPF), 2017 WL 971805, at *14 (S.D.N.Y. Mar. 10, 2017)

(concluding that the allegations of “executives [having] access to

inventory reports” through the internal system at all times and

being “responsible for establishing and maintaining disclosure

controls and procedures” for the company were insufficient to plead

scienter    for    a    securities     fraud     claim   predicated        on   alleged

misstatements in its financial statements about the company’s

accounting of inventory).

                        d) All   Three           Alleged      Bases        Considered
                        Collectively

      The Court concludes that plaintiffs have failed to adequately

plead scienter as to the Individual Defendants even when the

allegations       discussed    above      are    considered        together.      Each

category only minimally, if in any degree, supports an inference

of scienter.           Given the absence of an interplay among those

categories that generates some significance that each category has

failed to generate individually, the Court concludes that those




                                                52
allegations as a package still fail to support any compelling

inference of scienter as to the Individual Defendants.

           6.    Pleading of Scienter as to Corporate Defendant

       Failure to adequately plead scienter as to the Individual

Defendants is not dispositive of the pleading of scienter as to

defendant Skechers.     Teamsters Local 445 Freight Div. Pension Fund

v. Dynex Cap. Inc., 531 F.3d 190, 196 (2d Cir. 2008).           “Where the

defendant at issue is a corporation, it is possible to plead

corporate scienter by pleading facts sufficient to create a strong

inference either (1) that someone whose intent could be imputed to

the corporation acted with the requisite scienter[,] or (2) that

the statements would have been approved by corporate officials

sufficiently knowledgeable about the company to know that those

statements were misleading.”      Loreley Fin. (Jersey) No. 3 Ltd. v.

Wells Fargo Sec., LLC, 797 F.3d 160, 177 (2d Cir. 2015) (internal

quotation marks omitted).

       Plaintiffs cannot satisfy their burden under either prong.

As to the first prong, we have already concluded that plaintiffs

have   failed   to   adequately   plead   scienter   as   to   any   of   the

Individual Defendants.      Accordingly, plaintiffs cannot plead the

corporate scienter by imputing an individual’s scienter to the

Company. As to the second prong, we have concluded that plaintiffs

have not alleged sufficient facts showing that anyone in Skechers




                                      53
had knowledge about its future SG&A expenses for any specific point

of time in any level of specificity.

     Regarding the corporate scienter of Skechers, plaintiffs make

only conclusory allegations that its                “officers, management, and

agents    .   .    .    had   actual    knowledge   of   misrepresentations   and

omissions of material facts,” or “acted with reckless disregard

for the truth [by failing] to ascertain and to disclose such facts,

even though such facts were available to them.”                CAC ¶ 178.   These

allegations, however, have already been held by the Second Circuit

as insufficient to adequately plead the corporate defendant’s

scienter in Teamster Local 445.             In particular, the Second Circuit

held that the allegation of access to data that would reveal the

alleged contrary facts without “specifically identify[ing] the

reports       or       statements      containing   [such]     information”   is

insufficient to plead corporate scienter.                Teamster Local 445, 531

F.3d at 196.       As discussed above in the context of the Individual

Defendants, plaintiffs have not identified in the CAC any report

or statement in Skechers’ possession that contained information

about projections of Skechers’ SG&A expenses.                 Moreover, the CAC

provides no measure to relate projected or committed expenses to

the Company’s global expenses at any specific point of time in the

future.       The lack of such information forecloses a finding that

any official of Skechers was “sufficiently knowledgeable” with

respect to falsity of the challenged statements.                 Therefore, the

                                              54
